Citation Nr: 1209616	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-12-236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to an initial rating beyond 30 percent prior to January 2010 and beyond 50 percent thereafter for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1969 to November 1969.  The record also shows that the Veteran was AWOL from October 21, 1970 to November 16, 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In July 2009, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In December 2009, the case was remanded for additional development.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to an initial rating beyond 30 percent prior to January 2010 and beyond 50 percent thereafter for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hepatitis C is causally related to his military service. 


CONCLUSION OF LAW

Hepatitis C was incurred during the Veteran's active duty military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  

At his September 2010 Board hearing and in documents of record, the Veteran contends that he developed a hepatitis C infection as a result of infected needles as well as due to exposure to blood in Vietnam, or due to needles used for a tattoo.  

The record shows that he received the CIB, that he was treated in service for a cut on his foot, and that he was noted to have a tattoo on his separation examination report.   

Service treatment records show that the veteran was found to have serum hepatitis in February 1971 due to infected needles.  VA records show that in 1982 a history of hepatitis secondary to drug use was noted.  

The veteran was examined by VA in November 2006.  The veteran noted his inservice finding of Hepatitis C and stated that he was diagnosed with the disorder in 2000.  He reported a history of IV drug use in service and denied a history of multiple sexual partners or sexual promiscuity.  He denied a history of blood transfusions.  The veteran was examined.  The examiner found, mild hepatitis.  

The Veteran was examined by VA in May 2010.  The claims file was reviewed.  His history was taken.  It was noted that he reported having been tattooed during service.  He also stated he was exposed to blood during service, as well as participating in high risk sexual behavior.  The examiner stated that the veteran currently has a Hepatitis C infection and that the disorder is at least as likely as not related to the Hepatitis noted in service.  The rationale was that the veteran had documented Hepatitis C in February 1971 and that at separation it was noted that he had the disorder secondary to infected needle.  The examiner noted that it was not clear what kind of infected needle was being referred to.  It was noted that the veteran reported that IV drug use began after service.  The examiner reported that the veteran did get a tattoo in basic training and that it is possible that this is what was being referred to.  The examiner stated that the veteran had three risk factors other than IV drug use-high risk sexual behavior, a tattoo in service, and exposure to blood of severely wounded soldiers which he helped off the battlefield.  The examiner stated that each of these in and of itself is sufficient to result in Hepatitis C and the three in concert would certainly put him at high risk.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

After careful consideration of the record, the Board finds that it is likely the Veteran received tattoos in service since none are noted at service entrance but they are noted at separation.  He also has the CIB and was exposed to combat.  He has a current diagnosis of hepatitis C, that has been associated with his military service by a VA examiner.  This was after a review of the file and examination of the veteran and rationale was provided.  The opinion is highly probative and stands uncontadicted.  Therefore, all criteria for a claim for service connection are met in this case.  


ORDER

Service connection for hepatitis C is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The record reveals that the veteran was examined for his PTSD in January 2010.  A supplemental statement of the case was issued in June 2011.  However, the SSOC did not discuss the examination report.  A SSOC must contain a discussion of the evidence and the laws and regulations affecting the determination.  38 C.F.R. §§ 19.29(b),19.31 (2011).  As such the issue must be remanded to supply the veteran with a corrected SSOC which discusses the most recent VA examination report. 

Accordingly, the case is REMANDED for the following action:

Issue the veteran a corrected SSOC that discusses the January 2010 VA examination report.  Allow the veteran the appropriate amount of time to respond.  The claim should then be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


